Exhibit 10.69

 



 

EXECUTION VERSION

 

THIS WARRANT AND THE EQUITY INTERESTS THAT MAY BE PURCHASED HEREUNDER HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE
SECURITIES LAWS OF ANY STATE, AND MAY NOT BE SOLD OR TRANSFERRED, OR OFFERED FOR
SALE OR TRANSFER, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION THEREUNDER OR
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS THEREOF.

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

 

No. W-4 June 30, 2015

 

Warrant

 

This Warrant (the “Warrant”) certifies that, for value received, PENTA MEZZANINE
SBIC FUND I, LP, a Delaware limited partnership, and its permitted transferees,
successors and assigns (the “Holder”), is entitled to purchase from TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation (the “Company”), 807,018
shares of common stock of the Company (subject to any adjustments pursuant to
Section 3.3) issuable upon the full exercise of this Warrant at the purchase
price of $0.01 per share (the “Exercise Price”), at any time prior to 5:00 P.M.
Eastern Time on June 30, 2020 (the “Expiration Date”).

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1 Definitions. Capitalized terms used but not defined herein shall
have the meaning given to them in the Purchase Agreement. As used in this
Warrant, the following terms shall have the following meanings:

 

“Adjusted EBITDA” shall mean EBITDA plus any expenses relating to Acquisitions
(as defined in the Purchase Agreement) following the Effective Date (as defined
in the Purchase Agreement) of the Purchase Agreement, plus severance payments
and other costs relating to permanent headcount reductions, all as determined by
GAAP.

 

“Applicable Law” means all provisions of laws, statutes, ordinances, rules,
regulations, permits, certificates or orders of any Governmental Authority
applicable to the Person in question or any of its assets or property, and all
judgments, injunctions, orders and decrees of all courts and arbitrators in
proceedings or actions in which the Person in question is a party or by which
any of its assets or properties are bound.

 

“Assignment Form” shall mean the assignment form attached as Annex 2 hereto.

 

“Business Day” shall have the meaning set forth in the Purchase Agreement.

 

“Change in Control” shall have the meaning set forth in the Purchase Agreement.

 

1

 



 

“Current Holder’s Equity Interest” means 807,018 shares of common stock of the
Company issuable upon the full exercise of this Warrant, minus any Equity
Interest previously issued pursuant to the exercise of this Warrant and subject
to any adjustment pursuant to Section 3.3.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Delivery Date” shall have the meaning given to such term in Section 3.2.

 

“EBITDA” shall have the meaning set forth in the Purchase Agreement.

 

“Equity Interest” shall have the meaning set forth in the Purchase Agreement.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute.

 

“Exchange Form” shall mean the exchange form attached as Annex 3 hereto.

 

“Executive Officer” shall mean, with respect to the Company, its Chief Executive
Officer, President, Chief Financial Officer or Chief Operating Officer.

 

“Exercise Form” shall mean the exercise form attached as Annex 1 hereto.

 

“Exercise Price” shall have the meaning set forth in the Preamble.

 

“Expiration Date” shall have the meaning set forth in the Preamble.

 

“Fair Market Value” shall, except in the event of a private placement by the
Company of its common stock, mean (i) the trading volume weighted average
closing price of the common stock of Company for the twenty (20) trading days
immediately preceding the applicable date in question, as quoted on (a) a
domestic securities exchange, (b) NASDAQ Stock Market or (c) a domestic
over-the-counter market, which trades are reported by Pink OTC Markets Inc. or
any similar successor organization or any other over-the-counter market in the
United States, as the case may be; or (ii) in the event that the common stock of
the Company is not trading on a market such that a value can be derived under
subsection (i) of this definition as of the applicable date in question, a
valuation per share of the common stock of the Company as determined in
accordance with Generally Accepted Valuation Principles by an independent
third-party valuation firm mutually agreed upon by the parties (and if the
parties cannot mutually agree on a valuation firm, one of the “big four”
accounting firms chosen by the Holder). In the event of a private placement by
the Company of its common stock, “Fair Market Value” shall mean the average
price per share of common stock in such private placement, including any
warrants, options or other agreements providing the right to purchase shares of
the Company’s common stock.

 

“Fiscal Year” shall have the meaning set forth in the Purchase Agreement.

 

“Fully-Diluted Basis” shall have the meaning set forth in the Purchase
Agreement.

 

2

 



 

“Governmental Authority” shall have the meaning set forth in the Purchase
Agreement.

 

“Holder” shall have the meaning set forth in the Preamble.

 

“Holder's Equity Interest” shall have the meaning given to such term in Section
3.3.

 

“Indebtedness” shall have the meaning set forth in the Purchase Agreement.

 

“NASDAQ” shall mean the NASDAQ Stock Market.

 

“Organizational Documents” shall mean, with respect to any Person, each
instrument or other document that (a) defines the existence of such Person,
including its articles or certificate of incorporation, formation or
organization, as filed or recorded with an applicable Governmental Authority or
(ii) governs the internal affairs of such Person, including its by-laws or its
operating, partnership or limited liability company agreement, in each case as
amended, supplemented or restated.

 

“Person” shall have the meaning set forth in the Purchase Agreement.

 

“Purchase Agreement” shall have the meaning set forth in the Preamble.

 

“Qualified Assignment” shall mean any of the following: (a) an assignment to a
transferee acquiring at least 25% of the Equity Interests subject to the Warrant
(subject to adjustment for stock splits, stock dividends, recapitalizations and
similar events); or (b) an assignment to an Affiliate of the Holder.

 

“Rights Agreement” shall have the meaning given to such term in Section 4.1.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.

 

“Taxes” means all taxes, charges, fees, levies or other assessments, however
denominated and whether imposed by a taxing authority within or without the
United States, including all net income, gross income, gross receipts, sales,
use, ad valorem, goods and services, capital, transfer, franchise, profits,
license, withholding, payroll, employment, employer health, excise, estimated,
severance, stamp, occupation, property or other taxes, custom duties, fees,
assessments or charges of any kind whatsoever, together with any interest and
any penalties, additions to tax or additional amounts imposed by any taxing
authority whether arising before, on or after the date hereof.

 

“Warrant” or “Warrants” shall mean this Warrant.

 

“Warrant Register” shall have the meaning given to such term in Section 2.1.

 

3

 



 

SECTION 1.2 Interpretation. Unless the context of this Warrant clearly requires
otherwise, the masculine, feminine or neuter gender and the singular or plural
number shall be deemed to include the others whenever the context so requires.
Accounting terms used but not otherwise defined herein have the meanings given
to them under GAAP. The terms “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” The words “hereof,”
“herein,” “hereunder,” and similar terms in this Warrant refer to this Warrant
as a whole and not to any particular provision of this Warrant. References to
“Articles”, “Sections,” “Subsections,” “Exhibits,” “Preamble,” “Annexes,” and
“Schedules” are to articles, sections, subsections, exhibits, preamble, annexes
and schedules, respectively, of this Warrant, unless otherwise specifically
provided. References to “days” and “months” refer to calendar days and calendar
months unless otherwise expressly designated (i.e., business days or particular
30-day periods). The captions contained herein are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement. The term “dollars” or “$” means United States Dollars.

 

ARTICLE II

FORM; EXCHANGE FOR WARRANTS; TRANSFER; TAXES

 

SECTION 2.1 Warrant Register. Each Warrant issued, exchanged or transferred
pursuant to the Purchase Agreement shall be registered in a warrant register
(the “Warrant Register”). The Warrant Register shall set forth the number of
each Warrant, the name and address of the holder thereof, and the Current
Holder’s Equity Interest for which the Warrant is then exercisable. The Warrant
Register will be maintained by the Company and will be available for inspection
by the Holder at the principal office of the Company or such other location as
the Company may designate to the Holder in the manner set forth in Section 5.1
hereof. The Company shall be entitled to treat the Holder as the owner in fact
thereof for all purposes and shall not be bound to recognize any equitable or
other claim to or interest in such Warrant on the part of any other Person.

 

SECTION 2.2 Exchange of Warrants for Warrants.

 

(a)          The Holder may exchange this Warrant for another Warrant or
Warrants of like kind and tenor representing in the aggregate the right to
purchase the same Current Holder’s Equity Interest which could be purchased
pursuant to the Warrant being so exchanged. In order to effect an exchange
permitted by this Section 2.2, the Holder shall deliver to the Company such
Warrant accompanied by an Exchange Form in the form attached hereto as Annex 3
signed by the Holder thereof specifying the number and denominations of Warrants
to be issued in such exchange and the names in which such Warrants are to be
issued. Within ten (10) Business Days of receipt of such a request, the Company
shall issue, register and deliver to the Holder thereof each Warrant to be
issued in such exchange.

 

(b)          Upon receipt of evidence reasonably satisfactory to the Company (an
affidavit of the Holder, including indemnification reasonably acceptable to the
Company) of the ownership and the loss, theft, destruction or mutilation of any
Warrant or, in the case of any such mutilation, upon surrender of such Warrant,
the Company shall (at its expense) execute and deliver in lieu of such Warrant a
new Warrant of like kind and tenor representing the same rights represented by
and dated the date of such lost, stolen, destroyed or mutilated Warrant. Any
such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by any Person.

 

4

 



 

(c)          The Company shall pay all Taxes (other than any applicable income
or similar Taxes payable by a Holder of a Warrant) attributable to an exchange
of a Warrant pursuant to this Section 2.2; provided, however, that the Company
shall not be required to pay any Tax which may be payable in respect of any
transfer involved in the issuance of any Warrant in a name other than that of
the Holder of the Warrant being exchanged.

 

SECTION 2.3 Transfer of Warrant.

 

(a)          Subject to Section 2.3(c) hereof and the Purchase Agreement, each
Warrant and the rights thereunder may be transferred by the Holder thereof by
delivering to the Company such Warrant accompanied by a properly completed
Assignment Form in the form of Annex 2. Within ten (10) Business Days of receipt
of such Assignment Form the Company shall issue, register and deliver to the new
Holder, subject to Section 2.3(c) hereof a new Warrant or Warrants of like kind
and tenor representing in the aggregate the right to purchase the same Current
Holder’s Equity Interest which could be purchased pursuant to the Warrant being
transferred. In all cases of transfer by an attorney, the original power of
attorney, duly approved, or a copy thereof, duly certified, shall be deposited
and remain with the Company. In case of a transfer by executors, administrators,
guardians or other legal representatives, duly authenticated evidence of their
authority shall be produced and may be required to be deposited and remain with
the Company in its discretion.

 

(b)          Each Warrant issued in accordance with this Section 2.3 shall bear
the restrictive legend set forth on the face of this Warrant, unless the Holder
or transferee thereof supplies to the Company an opinion of counsel, reasonably
satisfactory to the Company, that the restrictions described in such legend are
no longer applicable to such Warrant.

 

(c)          The transfer of Warrants and any Equity Interest purchased
thereunder shall be permitted, so long as such transfer is pursuant to a
transaction that complies with, or is exempt from, the provisions of the
Securities Act, and the Company may require an opinion of counsel in form and
substance reasonably satisfactory to it to such effect prior to effecting any
transfer of Warrants or any Equity Interest purchased thereunder.

 

ARTICLE III

EXERCISE OF WARRANT; EXCHANGE FOR EQUITY INTEREST

 

SECTION 3.1 Exercise of Warrants. On any Business Day prior to the Expiration
Date, the Holder may exercise this Warrant, in whole or in part, by delivering
to the Company this Warrant accompanied by a properly completed Exercise Form in
the form of Annex 1 and a check in an aggregate amount equal to the applicable
Exercise Price.

 

5

 



 

SECTION 3.2 Issuance of Equity Interest.

 

(a)          The Company represents and warrants that the authorized Equity
Interest of the Company consists solely of (i) 5,000,000,000 shares of common
stock, par value $0.001 per share, of which only 228,447,370 common shares have
been issued and 219,952,969 common shares remain outstanding as of the date
hereof and (ii) 500,000,000 shares of preferred stock, of which no preferred
shares have been issued as of the date hereof. The shares of common stock of the
Company issued and outstanding as of the date hereof are duly authorized,
validly issued, fully paid and non-assessable. The delivery to the Holder of
certificates representing the Equity Interest that the Holder purchases pursuant
to the exercise of this Warrant shall grant to the Holder good and valid title
to the Equity Interest represented by such certificate, free and clear of any
and all liens, pledges, security interests, charges or encumbrances of any kind
or nature or any option, warrant or trust having the practical effect of any of
the foregoing.

 

(b)          Immediately upon the exercise of this Warrant in accordance with
Section 3.1, the Company (the “Delivery Date”) shall issue the Equity Interest
that the Holder has purchased pursuant to such exercise, deliver to the Holder
the certificates representing such Equity Interest and reflect the issuance of
such Equity Interest, which Equity Interest shall be duly authorized, validly
issued, outstanding, fully paid and non-assessable, in the Company’s shareholder
records (maintained by the Company or its duly appointed transfer agent),
whereupon the Holder shall be deemed for all purposes, effective as of the
Delivery Date, to be a holder of record and beneficial owner of the Equity
Interest that it has purchased pursuant to such exercise.

 

(c)          If a Holder shall exercise this Warrant for less than all of the
Equity Interest which could be purchased or received hereunder, the Company
shall issue to the Holder, within five (5) Business Days of the Delivery Date, a
new Warrant of like kind and tenor to this Warrant evidencing the right to
purchase the remaining Equity Interest represented by the Warrant. This Warrant
shall be cancelled upon surrender thereof pursuant to Section 3.1.

 

(d)          The Company shall pay all Taxes (other than any applicable income
or similar Taxes payable by a Holder of a Warrant) attributable to the initial
issuance of any Equity Interest upon the exercise or exchange of this Warrant or
any successor Warrant; provided, however, that the Company shall not be required
to pay any Tax which may be payable in respect of any transfer involved in the
issuance of a successor to this Warrant in a name other than that of the Holder
of the Warrant being exercised or exchanged.

 

(e)          Except as set forth in any document that is un-redacted and
publicly filed with the U.S. Securities and Exchange Commission, neither the
Company nor its Subsidiaries has any liabilities or obligations of any nature
(whether absolute, accrued, contingent or otherwise and whether due or to become
due) which are not fully reflected or reserved against on the balance sheet as
of June 30, 2014 in accordance with GAAP, except for liabilities and obligations
incurred in the ordinary course of business and consistent with past practice
since the date thereof.

 

SECTION 3.3 Adjustment of Holder’s Equity Interest. The Equity Interest issuable
upon exercise of this Warrant (such Equity Interest is referred to herein as the
“Holder's Equity Interest”) shall be subject to adjustment from time to time in
accordance with this Section 3.3.

 

6

 



 

SECTION 3.3.1 Issuance of Additional Equity Interest; Capital Reorganization or
Capital Reclassifications. If, at any time after the date hereof, the Equity
Interests of the Company shall be changed into or exchanged for a different
number or kind of shares of stock or other securities of the Company or of
another corporation, whether through reorganization, recapitalization, stock
split-up, combination of shares, merger or consolidation (including, without
limitation, any subdivision or combination of Equity Interest), then in each
case the Company shall cause effective provision to be made so that this Warrant
shall, effective as of the effective date of such event retroactive to the
record date, if any, of such event, be exercisable or exchangeable for the kind
and number of equity securities, cash or other property to which a holder of the
Equity Interest deliverable upon exercise or exchange of this Warrant would have
been entitled upon such event and any such provision shall include adjustments
in respect of such securities or other property that shall be equivalent to the
adjustments provided for in this Warrant with respect to such Warrant.

 

SECTION 3.3.2 Consolidations and Mergers; Dissolution.

 

(a)          If, at any time after the date hereof, the Company shall
consolidate with, merge with or into, or sell all or substantially all of its
assets or property to, another Person, then the Company shall cause effective
provision to be made so that each Warrant shall, effective as of the effective
date of such event retroactive to the record date, if any, of such event, be
exercisable or exchangeable for the kind and number of shares of stock,
membership or other equity interests, other securities, cash or other property
to which a holder of the Equity Interest deliverable upon exercise or exchange
of such Warrant would have been entitled upon such event. The Company shall not
consolidate or merge unless, prior to consummation, the successor corporation
(if other than the Company) assumes the obligations of this paragraph by written
instrument executed and mailed to the Holder at the Holder’s address set forth
in Section 5.1. A sale or lease of all or substantially all the assets of the
Company for a consideration (apart from the assumption of obligations)
consisting primarily of securities is a consolidation or merger for the
foregoing purposes.

 

(b)          In case a voluntary or involuntary dissolution, liquidation, or
winding up of the Company (other than in connection with a consolidation or
merger covered by subsection (a) above) is at any time proposed, the Company
shall give at least 30 days’ prior written notice to the Holder. Such notice
shall contain: (1) the date on which the transaction is to take place; (2) the
record date (which shall be at least 30 days after the giving of the notice) as
of which the Holder will be entitled to receive distributions as a result of the
transaction; (3) a brief description of the transaction; (4) a brief description
of the distributions to be made to the Holder as a result of the transaction and
(5) an estimate of the fair value of the distributions. On the date of the
transaction, if it actually occurs, this Warrant and all rights hereunder shall
terminate.

 

SECTION 3.3.3 Adjustments to the Current Holder’s Equity Interest. Subject to
the terms of this Section 3.3.3, the Current Holder’s Equity Interest (and the
Warrant) shall be subject to increase (but not decrease) as follows:

 

7

 



 

(a)          In the event that (i) prior to December 18, 2018 the Company
completes a private placement of its common stock and 50% of the Fair Market
Value of the Company’s common stock in such private placement is less than
$0.385 per share, or (ii) 50% of the Fair Market Value of the Company’s common
stock as of December 31, 2018 is less than $0.385 per share, then in each case
the existing Current Holder’s Equity Interest applicable to the Warrant at such
time shall increase (but not decrease) to a new Current Holder’s Equity Interest
pursuant to the following formula:

 

New Current Holder’s Equity Interest = [(2 x Existing Current Holder’s Equity
Interest) x ($0.385 ÷ 50% of FMV)] – Existing Current Holder’s Equity Interest.

 

(b)          In the event that Holder exercises the Warrant in whole or in part
prior to December 31, 2018 and Fair Market Value of the Company’s common stock
on the date of such exercise is less than $0.385 per share, then the Current
Holder’s Equity Interest with respect solely to those shares being exercised
shall increase (but not decrease) pursuant to the same formula set forth in
Section 3.3.3(a) above, such that the formula would apply only to the shares
being exercised, as follows:

 

New Current Holder’s Equity Interest for Exercised Shares = [(2 x Existing
Current Holder’s Equity Interest in the Exercised Shares) x ($0.385 ÷ 50% of FMV
as of the Exercise Date)] – Existing Current Holder’s Equity Interest in the
Exercised Shares

 

(c)          Solely for the purposes of illustration, examples of the
calculations described in this Section 3.3.3 are set forth on Schedule 3.3.3
attached hereto.

 

(d)          The foregoing notwithstanding, the adjustment to Current Holder’s
Equity Interest provided for in this Section 3.3.3 shall not apply to any
private placement completed by the Company on or prior to September 30, 2015
with (i) David L. Van Andel; (ii) David L. Van Andel Trust, under Trust
Agreement dated November 30, 1993; (iii) the Holder; (iv) JL-BBNC Mezz Utah,
LLC; (v) JL Properties, Inc.; or (vi) MidCap Funding X Trust, or any of the
parent companies, subsidiaries, or affiliates of any of the foregoing persons or
entities.

 

SECTION 3.3.4 Notice; Calculations; Etc. Whenever the Equity Interest issuable
hereunder shall be adjusted as provided in this Section 3.3, the Company shall
provide to the Holder a statement, signed by an Executive Officer, describing in
detail the facts requiring such adjustment and setting forth a calculation of
the Equity Interest applicable to each Warrant after giving effect to such
adjustment. All calculations under this Section 3.3 shall be made to the nearest
one hundredth of a cent or to the nearest one-tenth of a unit, as the case may
be.

 

8

 



 

ARTICLE IV

 

CERTAIN OTHER RIGHTS

 

SECTION 4.1 Registration Rights.

 

(a)          At any time at which this Warrant or the Equity Interest underlying
the same remains outstanding, upon the request of the Holder, the Company will
enter into a registration rights agreement with Holder (the “Rights Agreement”).
Such Rights Agreement shall provide that beginning October 1, 2015, if the
Company is eligible for the use of a registration statement on Form S-3, then
the Holder shall have the right to request an initial registration and
thereafter on a quarterly basis after such initial registration shall have been
declared effective by the U.S. Securities and Exchange Commission, registration
of its Equity Interests on Form S-3 or any similar short-form registration
(each, a "Demand Registration"). The Rights Agreement will provide that each
request for a Demand Registration shall specify the approximate number of Equity
Interests requested to be registered and that the Company shall cause a
registration statement on Form S-3 (or any successor form) to be filed within
twenty (20) days after the date on which the initial request is given and shall
use its reasonable best efforts to cause such Registration Statement to be
declared effective by the Commission as soon as practicable thereafter. The
Rights Agreement will provide that the Company may postpone for up to ninety
(90) days the filing or effectiveness of a registration statement for a Demand
Registration if the Company determines in its reasonable good faith judgment
that such Demand Registration would (i) materially interfere with a significant
acquisition, corporate reorganization or other similar transaction involving the
Company; (ii) require premature disclosure of material information that the
Company has a bona fide business purpose for preserving as confidential; or
(iii) render the Company unable to comply with requirements under the Securities
Act or Exchange Act. The Rights Agreement shall contain such other terms and
conditions applicable to the Holder no less favorable to the Holder than
registration rights made available to any other holder of any Equity Interest or
other equity security of the Company.

 

(b)          The rights to cause the Company to register Equity Interests
pursuant hereto may be assigned (but only with all related obligations) by the
Holder in a Qualified Assignment; provided, that, (i) the Company is, upon or
within a reasonable time after such transfer, furnished with written notice of
the name and address of such transferee and the securities with respect to which
such registration rights are being assigned, (ii) such transferee or assignee
agrees in writing to be bound by and subject to the terms and conditions of this
Warrant, (iii) such assignment shall be effective only if immediately following
such transfer the further disposition of such securities by transferee or
assignee is restricted under the Securities Act, and (iv) such assignment shall
be effective only if immediately following such transfer such Equity Interests
continue to be Equity Interests of the Company.

 

ARTICLE V

MISCELLANEOUS

 

SECTION 5.1 Notices. Unless otherwise specifically provided herein, any notice
or other communication herein required or permitted to be given shall be in
writing and shall be made by electronic mail, personal service, facsimile or
reputable courier service:

 

(a)If to the Company, to:

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

600 East Quality Drive

American Fork, UT 84003

Attention: Mark Jaggi, Chief Financial Officer

Facsimile: (801) 763-0789

e-mail: MJaggi@twinlab.com

 

9

 



 

and

 

TWINLAB CONSOLIDATED HOLDINGS, INC.

632 Broadway, Suite 201

New York, NY 10012

Attention: Richard Neuwirth, Chief Legal Officer

Facsimile: (212) 260-1853

e-mail: RNeuwirth@twinlab.com

 

with a copy to:

 

VARNUM LLP

Bridgewater Place, P.O. Box 352

Grand Rapids, MI 49501

Attention: Mary Kay Shaver

Facsimile: (616) 336-7000

e-mail: mkshaver@varnumlaw.com

 

and

 

WILK AUSLANDER LLP

1515 Broadway, 43rd Floor

New York, NY 10036

Attention: Joel I. Frank

Facsimile: (212) 752-6380

e-mail: jfrank@wilkauslander.com

 

(b)If to the Holder, to:

 

PENTA MEZZANINE SBIC FUND I, L.P.

20 N. Orange Ave, Suite 1550

Orlando, FL 32801

Attention: Seth Ellis, Principal

Facsimile: (407) 641-9286

e-mail: sellis@floridamezz.com

 

with a copy to:

 

KATTEN MUCHIN ROSENMAN LLP

575 Madison Avenue

New York, New York 10022

Attention: Angela Batterson, Esq.

e-mail: angela.batterson@kattenlaw.com

 

10

 



 

Unless otherwise specifically provided herein, any notice or other communication
shall be deemed to have been given when delivered in person or by courier
service, upon receipt of electronic mail or upon receipt of facsimile.

 

SECTION 5.2 No Voting Rights: Limitations of Liability. This Warrant shall not
entitle the holder thereof to any voting rights or, except as otherwise provided
or referenced herein, other rights of an equity owner of the Company. No
provision hereof, in the absence of affirmative action by the Holder to purchase
its Equity Interest, and no enumeration herein of the rights or privileges of
the Holder shall give rise to any liability of the Holder for the Exercise Price
of the Equity Interest acquirable by exercise hereunder or as a stockholder of
the Company.

 

SECTION 5.3 Amendments and Waivers. Any provision of this Warrant may be amended
or waived, but only pursuant to a written agreement signed by the Company and
the Holder; provided, however, that, notwithstanding the foregoing, this Warrant
will automatically be amended, without any further action required by the
Company and the Holder under this Section 5.3, in the event the Current Holder’s
Equity Interest is adjusted pursuant to Section 3.3.3.

 

SECTION 5.4 Severability. If any provision of this Agreement shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall attach only
to such provision and shall not in any way affect or render invalid or
unenforceable any other provision of this Agreement, and such provision shall be
deemed to be restated to reflect the parties' original intentions as nearly as
possible in accordance with Applicable Law(s).

 

SECTION 5.5 Specific Performance. The Holder shall have the right to specific
performance by the Company of the provisions of this Warrant, in addition to any
other remedies it may have at law or in equity. The Company hereby irrevocably
waives, to the extent that it may do so under Applicable Law, any defense based
on the adequacy of a remedy at law which may be asserted as a bar to the remedy
of specific performance in any action brought against the Company for specific
performance of this Warrant by the Holder.

 

SECTION 5.6 Binding Effect. This Warrant shall be binding upon and inure to the
benefit of the Company, the Holder and their respective successors and assigns.

 

SECTION 5.7 Counterparts. This Warrant may be executed in several counterparts,
and/or by the execution of counterpart signature pages that may be attached to
one or more counterparts of this Warrant, and all so executed shall constitute
one agreement binding on all of the parties hereto, notwithstanding that all of
the parties hereto are not signatory to the original or the same counterpart. In
addition, any counterpart signature page may be executed by any party wherever
such party is located, and may be delivered by telephone facsimile or by
electronic mail in PDF format, and any such transmitted signature pages may be
attached to one or more counterparts of this Warrant, and such faxed or sent by
electronic mail signature(s) shall have the same force and effect, and be as
binding, as if original signatures had been executed and delivered in person.

 

SECTION 5.8 Entire Agreement. This Warrant, together with the other documents
and instruments entered into by the parties thereto in connection therewith,
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersedes any prior agreements, written or oral, with
respect thereto.

 

11

 



 

SECTION 5.9 Governing law. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED UNDER
THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAWS
RULES AND PRINCIPLES. THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMIT TO THE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN NEW YORK COUNTY, NEW
YORK FOR THE PURPOSE OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER,
OR IN CONNECTION WITH, THIS WARRANT, AND IRREVOCABLY AGREE TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION. THE PARTIES HEREBY
EXPRESSLY AND IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH THEY MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF
ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. TO THE
EXTENT THAT ANY PARTY HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR
OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, THE PARTY HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS WARRANT.

 

SECTION 5.10 Expenses. The Company will promptly (and in any event within thirty
(30) days of receiving any statement or invoice therefor) pay all reasonable
fees, expenses and costs relating hereto, including, but not limited to, (i) the
cost of reproducing this Warrant, (ii) the fees and disbursements of counsel to
the Holder in preparing this Warrant, (iii) all transfer, stamp, documentary or
other similar Taxes, assessments or charges levied by any governmental or
revenue authority in respect hereof or any other document referred to herein,
(iv) fees and expenses (including, without limitation, reasonable attorneys'
fees) incurred in respect of the enforcement by the Holder of the rights granted
to the Holder under this Warrant, and (v) the expenses relating to the
consideration, negotiation, preparation or execution of any amendments, waivers
or consents requested by the Company pursuant to the provisions hereof, whether
or not any such amendments, waivers or consents are executed.

 

SECTION 5.11 Attorneys' Fees. In any action or proceeding brought by a party to
enforce any provision of this Warrant, the prevailing party shall be entitled to
recover the reasonable costs and expenses incurred by it or him in connection
therewith (including reasonable attorneys’ and paralegals’ fees and costs
incurred before and at any trial or arbitration and at all appellate levels), as
well as all other relief granted or awarded in such action or other proceeding.

 

SECTION 5.12 Filings. The Company shall, at its own expense, promptly execute
and deliver, or cause to be executed and delivered, to the Holder all
applications, certificates, instruments and all other documents and papers that
the Holder may reasonably request in connection with the obtaining of any
consent, approval, qualification, or authorization of any Federal, provincial,
state or local government (or any agency or commission thereof) necessary or
appropriate in connection with, or for the effective exercise of, the Warrant
(and/or any successor Warrant(s) hereto).

 

12

 



 

SECTION 5.13 Other Transactions. Nothing contained herein shall preclude the
Holder from engaging in any transaction, in addition to those contemplated by
this Warrant with the Company or any of its Affiliates in which the Company or
such Affiliate is not restricted hereby from engaging with any other Person.

 

SECTION 5.14 Waiver of Jury Trial. THE HOLDER AND THE COMPANY HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS WARRANT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE HOLDER OR THE COMPANY.
THE COMPANY ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL AND SUFFICIENT
CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE HOLDER ENTERING INTO THIS WARRANT.

 

SECTION 5.15 Headings. Section titles and captions contained in this Warrant are
inserted only as a matter of convenience and for reference. The titles and
captions in no way define, limit, extend or describe the scope of this Warrant
or the intent of any provision hereof.

 

SECTION 5.16 No Third-Party Beneficiaries. This Warrant is for the sole benefit
of the Company and the Holder and their respective successors and, in the case
of the Holder, permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever, under or by reason of this Warrant.

 

[Remainder of page intentionally left blank; signatures on following page]

 

13

 



 

IN WITNESS WHEREOF, the undersigned has caused this Warrant to be duly executed
and delivered by an authorized officer, all as of the date and year first above
written.

 

  TWINLAB CONSOLIDATED HOLDINGS, INC.,
a Nevada corporation         By: /s/ Thomas A. Tolworthy   Name:  Thomas A.
Tolworthy   Title:    Chief Executive Officer and President

 

[SIGNATURE PAGE TO WARRANT]

 

14

 



 

ACKNOWLEDGED AND AGREED:   PENTA MEZZANINE SBIC FUND I, L.P., a Delaware limited
partnership       By: Penta Mezzanine SBIC Fund I GP, LLC,   its General Partner
        By: /s/ Seth D. Ellis   Name:  Seth D. Ellis   Title:    Manager

 

[SIGNATURE PAGE TO WARRANT]

 

15

 



 

ANNEX 1

 

ELECTION TO EXERCISE FORM

 

(To Be Executed By the Holder of This Warrant

 

In Order to Exercise This Warrant)

 

The undersigned hereby irrevocably elects to exercise the right covered by this
Warrant to purchase ____________________ of the Equity Interest of TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation, according to the conditions
hereof and herewith makes payment in full of the Exercise Price with respect to
such Equity Interest.

 

      Signature                   Address

 

Dated: ____________________

 

16

 



 

ANNEX 2

 

ASSIGNMENT FORM

 

(To Be Executed By the Holder of This Warrant

 

In Order to Assign This Warrant)

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_____________________________ this Warrant and all rights evidenced thereby and
does irrevocably constitute and appoint ___________________, attorney, to
transfer the said Warrant on the books of TWINLAB CONSOLIDATED HOLDINGS, INC., a
Nevada corporation.



 

      Signature                   Address

 

Dated: ____________________

 

17

 



 

ANNEX 3

 

EXCHANGE FORM

 

(To Be Executed By the Holder of This Warrant

 

In Order to Exchange and Assign This Warrant)

 

The undersigned hereby irrevocably elects to exchange this Warrant to purchase
________________, of the Equity Interest of TWINLAB CONSOLIDATED HOLDINGS, INC.,
a Nevada corporation, for ___________ Warrants to purchase the Equity Interest
of TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada corporation, set forth below to
the Persons named and hereby sells, assigns and transfers unto such Persons that
portion of this Warrant represented by such new Warrants and all rights
evidenced thereby and does irrevocably constitute and appoint
____________________, attorney, to exchange and transfer this Warrant as
aforesaid on the books of TWINLAB CONSOLIDATED HOLDINGS, INC., a Nevada
corporation.

 

Equity Interest     Assignee                                                    
  Signature                         Address

 

FOR USE BY THE COMPANY ONLY:

 

This Warrant No. __ cancelled (or transferred or exchanged) this ________ day of
_____________, ____________ of the Equity Interest of TWINLAB CONSOLIDATED
HOLDINGS, INC., a Nevada corporation, issued therefor in the name of ____
___________ Warrant No. ___ for ________, of the Equity Interest of TWINLAB
CONSOLIDATED HOLDINGS, INC., a Nevada corporation, in the name of
_________________________.

 

Dated: ____________________

 

 

 



 

Schedule 3.3.3

 

Calculations for Adjustment of Current Holder’s Equity Interest

 

In the event that (i) prior to December 18, 2018 the Company completes a private
placement of its common stock and 50% of the Fair Market Value of the Company’s
common stock in such private placement is less than $0.385 per share, (ii) 50%
of the Fair Market Value of the Company’s common stock as of December 31, 2018
is less than $0.385 per share, or (iii) Holder exercises the Warrant in whole or
in part prior to December 31, 2018 and Fair Market Value of the Company’s common
stock on the date of such exercise is less than $0.385 per share, then in each
case, the existing Current Holder’s Equity Interest will increase (but not
decrease) consistent with the following examples:

 

Section 3.3.3(a) - Example Where Warrant Has Remained Unexercised as of December
31, 2018

 

Solely for illustration purposes:

 

Assumptions:

·Original Investment: $760,000

·Price per share: $0.76

·Total Shares: 1,000,000

·FMV of Company’s common stock: $.50/share

·No exercises of Warrant through December 31, 2018

 

New Current Holder’s Equity Interest:

= [(2 x 1,000,000) x (0.385 ÷ 0.25)] – 1,000,000

= [2,000,000 x 1.54] – 1,000,000

= 3,080,000 – 1,000,000

= 2,080,000 (an increase of 1,080,000 over existing CHEI)

 

At a $0.01/share exercise price, to fully-exercise the New Current Holder’s
Equity Interest would cost $20,800. Together with the original investment of
$760,000, the Holder’s total investment would equal $780,800 for 3,080,000
shares, or $0.25/share.

 

Section 3.3.3(b) - Example Assuming Warrant is Partially Exercised Prior to
December 31, 2018.

 

Same assumptions as above, but assume 750,000 of the 1,000,000 shares are
exercised in a partial exercise.

 

New Current Holder’s Equity Interest for the portion of the Warrant the Holder
is exercising:

= [(2 x 750,000) x (0.385 ÷ 0.25)] – 750,000

= [1,500,000 x 1.54] – 750,000

= 2,310,000 – 750,000

= 1,560,000 (an increase of 756,000 over existing CHEI)

 

2

 



 

At a $0.01/share exercise price, to fully exercise the New Current Holder’s
Equity Interest for the portion of the Warrant the Holder is then exercising
would cost $15,600. Together with the original investment of $570,000 for the
corresponding number of original investment shares (i.e., 750,000 shares at
$0.76/share), the Holder’s total investment related to the portion of the
Warrant so exercised would equal $585,600 for 2,310,000 shares, or $0.25/share.
The Holder would retain the right to exercise the remaining 250,000 shares.

 

3

